DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot in view of the new ground of rejection below.

Claim Objections
Claim 21 is objected to because of the following informalities:  “pf” should be “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites, “wherein each of the symbols of the codeword is transferred to the memory through one data pad in serial when the first mapping method is selected, and each of the symbols of the codeword is transferred to the memory through multiple data pads in parallel when the second mapping method is selected”.
The specification fails to teach any of the above claimed limitations.  In fact, the specification does not even mention the words “serial” or parallel”.  In Fig. 2, symbols 0-3 are mapped to corresponding data pads DQ0-DQ3.  In Fig. 3, each symbol is mapped across all data pads DQ0-DQ3.  Being mapped to a data pad or set of data pads does not mean that symbols of the codeword are transferred to the memory through one data pad in serial or through multiple data pads in parallel as claimed.
Claims 12 and 21 are similarly rejected.  The remaining claims are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9-12, 14, 15, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiff in view of Rub (US Pat. Pub. 2011/0191654).
As per claims 1, 12:	Reiff teaches a memory system, comprising: 
an error correction code generation circuit (Fig. 2, 14) suitable for generating an error correction code including one or more symbols for write data including a plurality of symbols (col. 3, lines 36-39), to output a codeword including the write data (Fig. 1, 4a-4e) and the error correction code (Fig. 1, 2a-2e); 
a first data mapping circuit (Fig. 2, 18) suitable for mapping the symbols of the codeword to a dataword (Fig. 3); and 
a plurality of memory chips suitable for storing the dataword (Fig. 2, 8).
Not explicitly disclosed is: an error correction circuit suitable for receiving a dataword from the memory and correcting an error of data in the received dataword using the 
an error correction circuit (Fig. 2, 210) suitable for receiving a dataword from the memory (Fig. 22, 2206) and correcting an error of data in the received dataword using the error correction code in the received dataword (Fig. 22, 2204); and 
a mapping controller (Fig. 2, 230) suitable for one of a first mapping method (Fig. 2, 250) and a second mapping method as a mapping method of the first data mapping circuit based on an error detection history of the error correction circuit (Fig. 2, 222).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to change the data mapping in Reiff as taught by Rub.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have extended memory life (paragraph 45).
Reiff further teaches each of the symbols of the codeword is transferred to the memory through one data pad in serial when the first mapping method is selected (Figs. 2-3, 214).  It is noted that the limitation that “each of the symbols of the codeword is transferred to the memory through multiple data pads in parallel when the second mapping method is selected” is based on a limitation recited in the alternative.
As per claims 5, 14:	Rub further teaches the memory system and module above, further comprising: an error log circuit suitable for storing the error detection history (Fig. 2, 222); and a 
As per claims 6, 15:	Rub further teaches the memory system and module above, wherein the mapping controller selects one of the first mapping method and the second mapping method as a mapping method of the second data mapping circuit (Fig. 2, 252).
As per claims 9, 18:	Rub further teaches the memory system and module above, further comprising: a command controller suitable for performing a control to read the dataword stored in the memory and write the dataword back into the memory according to a changed mapping method, when the mapping controller changes the mapping of the first data mapping circuit (Fig. 5 and 6; changing the mapping as shown in Fig. 5 to the one in Fig. 6 would have required data 422 to be read and rewritten in area 426 as is shown in Fig. 6).
As per claims 10, 19:	Rub further teaches the memory system and module above, wherein the memory further stores information on a mapping of the dataword (Fig. 2, 228).
As per claim 11:	Reiff further teaches the memory system of claim 4, wherein the memory includes one or more memory chips (Fig. 3).

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiff in view of Rub in view of Ohira et al (US Pat. Pub. 2008/0145064; hereinafter referred to as Ohira).
As per claim 21:	Reiff teaches a memory module comprising: 
an error correction code (ECC) encoding circuit (Fig. 2, 14) suitable for generating an error correction code for the write data (col. 3, lines 36-39) to output a codeword including the write data (Fig. 1, 4a-4e) including one or more symbols for write data including a plurality of symbols (col. 3, lines 42-45) and the error correction code (Fig. 1, 2a-2e); 
a data mapping circuit (Fig. 2, 18) suitable for mapping symbols of the codeword to a dataword according to a first mapping method (Fig. 3); 
a memory suitable for storing the dataword (Fig. 2, 8). 
Not explicitly disclosed is a mapping controller suitable for detecting errors of the dataword, which is read from the memory and controlling the data mapping circuit to change the first mapping method into a second mapping method based on the detecting result.  However, Rub in an analogous art teaches a mapping controller (Fig. 2, 230) suitable for detecting errors of the dataword (Fig. 2, 222), which is read from the memory (Fig. 22, 2204, READ) and controlling the data mapping circuit to change the first mapping method into a second mapping method (Fig. 2, 250, 252, 254; Figs. 4-6) based on the detecting result (Fig. 2, 222), wherein each of the symbols of the codeword is transferred to the memory through one data pad in serial when the first mapping method is selected (Figs. 2-3, 214).

Also not explicitly disclosed is each of the symbols of the codeword is transferred to the memory through multiple data pads in parallel when the second mapping method is selected.  However, Ohira in an analogous art teaches an ECC method with parallel output (Fig. 15, paragraph 132).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the ECC of Ohira as one of the ECC units of Rub since any suitable ECC circuit could have been implemented.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiff in view of Rub in view of Kim (US Pat. Pub. 2018/0336092).
As per claim 2:	Reiff et al teach the memory system of claim 1.  Not explicitly disclosed is further comprising: a memory controller suitable for controlling a memory module, which includes the error correction code generation circuit, the first data mapping circuit, the memory, the error correction circuit and the mapping controller.  However, Kim in an analogous art teaches a memory controller for controlling a memory module (Fig. 2, 210) and its subsystems including the ECC circuit (Fig. 2, 211) and memory (Fig. 2, 220_0_0).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory controller of Kim for controlling the 
As per claim 3:	Reiff teaches the memory system of claim 1.  Not explicitly disclosed is wherein the memory is included in a memory module, and the error correction code generation circuit, the first data mapping circuit, the error correction circuit and the mapping controller are included in a memory controller suitable for controlling the memory module.  However, Kim in an analogous art teaches a memory (Fig. 2, 220_0_0) included in a memory module (Fig. 2, 200), and an error correction code generation circuit (Fig. 2, 211) included in a memory controller (Fig. 2, 210).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to include the components of Reiff in the memory controller of Kim.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a skilled artisan would have recognized that a memory controller would have been required for the operation of the memory as demonstrated by Kim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiff in view of Rub in view of Hanzawa et al (US Pat. 2018/0150233; hereinafter referred to as Hanzawa). 
As per claim 20:	Reiff teaches the memory module of claim 12 above.  Not explicitly disclosed is 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a DIMM as the memory of Reiff.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was known in the art (paragraph 76).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111